DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2020, September 8, 2021, May 13, 2022 is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on April 28, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0313427) in view of Takaki (US 2021/0225869) in further view of Lu (US 2015/0279855).	Claim 1, Kim discloses (Fig. 1A) a three-dimensional memory device, comprising: 	an alternating stack (ST1/ST2, first/second stack structures, Para [0023]) of insulating layers (120/220, first/second interlayer insulating layers, Para [0025]) and electrically conductive layers (130/230, first/second gate electrodes, Para [0025]) located over (120/220/130/230 are located over 101) a substrate (101, substrate, Para [0024]), wherein the electrically conductive layers comprise source-select-level electrically conductive layers (130U may be a string selection electrode like 230U and may be multiple, Para [0027]) and word-line-level electrically conductive layers overlying the source-select- level electrically conductive layers (bottom 3 230s above 230L would be word lines for memory cell,  Para [0028], hereinafter “wordline”); 	a source contact layer (104, first horizontal conductive layer may be source line, Para [0047])  located between the substrate and the alternating stack (104 is located between 101 and ST1/ST2); 	a memory opening vertically extending through the alternating stack and the source contact layer (opening where 140/145/148/150 are formed, hereinafter “opening”) with a width-modulated vertical cross-sectional profile that has a first width at and below levels of the source-select-level electrically conductive layers (opening has first width at and below levels of 130U, hereinafter “w1”), and has a second width at levels of a first subset of the word-line-level electrically conductive layers (opening has second width at levels of wordline, hereinafter “w2”); and 	a memory opening fill structure (140/145/148/150, channel layer/gate dielectric/inner channel insulating layer/channel pad, Para [0036] –[0037]) located within the memory opening (140/145/148/150 is located within opening) and comprising a composite semiconductor channel (140/150) and a memory film (145) laterally surrounding the composite semiconductor channel (145 laterally surrounds 140/150). 	Kim does not explicitly disclose a second width that is greater than the first width wherein the composite semiconductor channel comprises: a pedestal channel portion  located within a portion of the memory opening having the first width and having a cylindrical sidewall segment  that contacts the source contact layer; and 	a vertical semiconductor channel contacting a top surface of the pedestal channel portion and extending through the word-line-level electrically conductive layers.	However, Takaki discloses (Figs. 13-14) a composite semiconductor channel (CH, channel structures, Para [0090]) comprises: 	a pedestal channel portion (LCH, lower channel structure, Para [0090]) located within a portion (LCH is located within a portion of memory opening open) of a memory opening (opening where CH is formed, hereinafter “open”) having a first width (portion of open where LCH is located has a width) and having a cylindrical sidewall segment (since LCH has a cylindrical shape would have cylindrical sidewall) that contacts (sidewall of LCH contacts 302) a source contact layer (302, second layer which is shown in Fig. 13 as 202 and is in contact with source 263, Para [0085]); and 	a vertical semiconductor channel (UCH, upper channel structure, Para [0090]) contacting a top surface of the pedestal channel portion (UCH contacts top surface of LCH) and extending through word-line-level electrically conductive layers (UCH extends through electrode layers 310, Para [0089]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the channel structure of Takaki as it provides dummy structures to prevent deterioration of electrode characteristics in a large memory cell (Takaki, Para[ 0091]).	Furthermore, Lu discloses (Fig. 2I) a memory opening (opening where POLY is formed, hereinafter “o1”) with a width-modulated vertical cross-sectional profile that has a first width (o1 has a first width below select gate 226, hereinafter “width1”) at and below levels of the source-select-level electrically conductive layers (226, select gates, Para [0026]), and has a second width (o1 has a second width level with cells 232, hereinafter “width2”) that is greater (width2 is greater than width1) than the first width at levels of a first subset of the word-line-level electrically conductive layers (232, memory cells, Para [0026]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of channel width (result effective at least insofar as channel width affects the grain size of the channel, see Lu, Para [0029]) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 2, Kim in view of Takaki and Lu discloses the three-dimensional memory device of Claim 1.	Kim discloses (Fig. 1A) wherein the memory opening (opening) comprises an annular bottom surface (bottom surface of opening in CHM, hereinafter “annular”) that connects a top periphery of a first cylindrical sidewall of the memory opening extending through the source-select-level electrically conductive layers and a bottom periphery of a second cylindrical sidewall of the memory opening extending through the first subset of the word-line-level electrically conductive layers (annular connects top periphery of a cylindrical sidewall of opening extending through 130U and a bottom periphery of a second cylindrical sidewall of opening extending through wordline).	Claim 5, Kim in view of Takaki and Lu discloses the three-dimensional memory device of Claim 1.	Kim discloses (Fig. 1A) wherein: the memory film (145) comprises a concave annular bottom surface segment that contacts the source contact layer (bottom surface of 145 that contacts 104, hereinafter “bottom”); and 	an outer periphery of the concave annular bottom surface is located at a greater vertical distance from the substrate than an inner periphery of the concave annular bottom surface is from the substrate (since 145 is slanted to the left one side the outer sidewall portion of bottom would be a larger distance from 101 than inner sidewall portion of bottom).	Claim 6, Kim in view of Takaki and Lu discloses the three-dimensional memory device of Claim 1.	Takaki discloses (Figs. 13-14) wherein the pedestal channel portion (LCH) contacts the source contact layer (302) at a cylindrical interface located within a cylindrical vertical plane located at or inside an inner sidewall of a portion (LCH contacts 302 at a cylindrical interface located at inner sidewall of a portion of 351) of the memory film (351, electrode insulating layer corresponds to 145 of Kim, Para [0053], [0090])  that extends through the source-select-level electrically conductive layers (351 of LCH would extend through 130U of Kim).	Claim 7, Kim in view of Takaki and Lu discloses the three-dimensional memory device of Claim 1.	Takaki discloses (Figs. 13-14) wherein: the memory opening fill structure (351/353/355, electrode insulating layers/channel layers correspond to 140/145/148/150 of Kim, Para[ -0091]0 hereinafter “fill”) comprises a bottom dielectric cap structure (bottom disjointed portion of 351, insulating layer, Para [0091], hereinafter “cap”) having a same set of material compositions as component layers (cap made of same material as rest of 351) of the memory film (351, electrode insulating layer corresponds to 145 of Kim, Para [0053], [0090]), and contacting a bottom surface of the pedestal channel portion (cap contacts bottom surface of LCH); and 	the bottom dielectric cap structure comprises a concave annular surface that contacts the source contact layer (cap has annular surface that contacts 302).	Claim 8, Kim in view of Takaki and Lu discloses the three-dimensional memory device of Claim 7.	Takaki discloses (Figs. 13-14) wherein: 	a bottom periphery of an outer sidewall of a portion of the memory film extending through the source-select-level electrically conductive layers (bottom periphery of outer sidewall of 351 that extends through top 310 in LCH which corresponds to 130U of Kim, hereinafter “per1”) and a top periphery of an outer sidewall of the bottom dielectric cap structure (top periphery of outer sidewall of cap, hereinafter “per2”) have a same horizontal cross-sectional shape (per2 and per1 have same cross-sectional shape as shown in Fig. 14) and overlap with each other in a plan view (since per1 is above per2 in Z-direction they would overlap each other in a plan view); and 	each of the memory film (351) and the bottom dielectric cap structure (cap has same material as 351) comprises (351 has same material as 151) a layer stack including, from one side to another, a blocking dielectric layer, a charge storage layer, and a tunneling dielectric layer (151 has a tunneling layer, charge storage layer and blocking layer, Para [0053]).	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0313427) in view of Takaki (US 2021/0225869) in view of Lu (US 2015/0279855) in further view of Son (US 2020/0395378).	Claim 3, Kim in view of Takaki and Lu discloses the three-dimensional memory device of Claim 1.
Kim in view of Takaki and Lu does not explicitly disclose wherein: 	the memory opening has a third width that is less than the second width at levels of a second subset of the word-line-level electrically conductive layers that overlie the first subset of the word-line-level electrically conductive layers; and 	the vertical semiconductor channel vertically extends through each layer within the second subset of the word-line-level electrically conductive layers.	However, Son discloses (Figs. 16 and 20) a memory opening (CH1, first channel hole, Para [0073]) has a third width (width of CH1 at 120a, hereinafter “w3”) that is less (w3 is less than w2) than the second width (width of CH1 at 140a, hereinafter “w2”) at levels of a second subset of a word-line-level electrically conductive layers (w3 is at levels of gate layers of 120a which become 120 in Fig. 20 can comprise word lines 121, Para [0044]) that overlie (120 overlies 140) a first subset of the word-line-level electrically conductive layers (140a becomes 140 which are dummy gate electrodes made of same material as gate electrodes, Para [0059]); and 	a vertical semiconductor channel (160, channel layer, Para [0079]) vertically extends through each layer within the second subset of the word-line-level electrically conductive layers (160 extends through each layer of 120 as shown in Fig. 20).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the channel hole structure of Son as it reduces misalignment of channel hole formation between lower and upper stacks (Son, Para [0004]).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0313427) in view of Takaki (US 2021/0225869) in view of Lu (US 2015/0279855) in view of Son (US 2020/0395378) in further view of Wang (US 2021/0296345) .	Claim 4, Kim in view of Takaki, Lu, and Son discloses the three-dimensional memory device of Claim 3.	Son discloses (see annotated Fig. 20 below) the top surface (top surface of ped) of the pedestal channel portion (labeled ped corresponds to portions of LCH of Takaki) is located between (ped is between word and sel) a horizontal plane including a bottom surface of a bottommost one of the word-line-level electrically conductive layers (horizontal plane including bottom surface of bottommost one of 120/140, labeled word)  and a horizontal plane including a top surface of a topmost one of the source-select-level electrically conductive layers (horizontal plane including top surface of lower selecting electrodes 110, labeled sel); 	Kim in view of Takaki, Lu, and Song does not explicitly disclose a void that is free of any solid phase material is located within a portion of the memory opening having the second width, and is laterally surrounded by a dielectric core located inside the vertical semiconductor channel.	However, Wang discloses (Fig. 4) formation of a void that is free of any solid phase material (unlabeled part of dielectric filling structure 430, Para [0058], [0067]m hereinafter “void”) is located within a portion of a memory opening (void is located within portion of memory structure 420/40, Para [0058], [0066] –[0067])  and is laterally surrounded (void laterally surrounded by 430) by a dielectric core (430, dielectric filling structure, Para [0058]) located inside a vertical semiconductor channel (430 is located inside of channel 40, Para [0058]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the channel filling structure of Wang as it is part of a structure that avoids potential leakage between word lines which helps increases the yield of 3D memory (Wang, Para [0089]).

    PNG
    media_image1.png
    775
    914
    media_image1.png
    Greyscale
	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0313427) in view of Takaki (US 2021/0225869) in view of Lu (US 2015/0279855) in further view of Balakrishnan (US Pat. No. 10,468,503).	Claim 9, Kim in view of Takaki and Lu discloses the three-dimensional memory device of Claim 1.
Kim in view of Takaki and Lu does not explicitly disclose the pedestal channel portion includes at least one of carbon and arsenic as dopant atoms at a first average dopant concentration; and the vertical semiconductor channel includes the at least one of carbon or arsenic dopant atoms at a second average dopant concentration that is less than 20 % of the first average dopant concentration or is free of the at least one of carbon or arsenic dopants atoms.	However, Balakrishnan discloses (Figs. 3-4) wherein a lower channel includes carbon dopants or arsenic dopants (130 lower channel may include SiC which has carbon dopants, or InGaAs which has arsenic dopants, where 130 becomes 131 in Fig. 4, Col. 5, lines: 45-65) and an upper channel may be undoped (160 upper channel layer which may be undoped, where 160 becomes 161in Fig. 4, Col. 6, lines: 58-67).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Balakrishnan, including the specific material of the upper and lower channel layer to the teachings of Kim in view of Takaki. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as an upper and lower channel layer. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0313427) in view of Takaki (US 2021/0225869) in view of Lu (US 2015/0279855) in view of Balakrishnan (US Pat. No. 10,468,503) in further view of Lee (US 2015/0279468).	Claim 10, Kim in view of Takaki, Lu, and Balakrishnan discloses the three-dimensional memory device of Claim 9, wherein: the vertical semiconductor channel comprises polysilicon containing carbon atoms at an average atomic concentration less than 1.0 x 1017 atoms/cm3 or is free of carbon atoms (Balakrishnan discloses where upper channel layer 160 is undoped, Col. 6, lines: 58-67).	Kim in view of Takaki, Lu, and Balakrishnan does not explicitly disclose the pedestal channel portion comprises polysilicon containing carbon atoms at an average atomic concentration in a range from 5.0 x 1017 atoms/cm3 to 2.0 x 1021 atoms/cm3.	However, Lee discloses a carbon doping for a channel layer may have an atomic concentration of 1020 atoms/cm3 (Para [0049]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of carbon atomic average concentration (result effective at least insofar as the concentration affects the electrical resistance) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0313427) in view of Takaki (US 2021/0225869) in view of Lu (US 2015/0279855) in view of Balakrishnan (US Pat. No. 10,468,503) in view of Lee (US 2015/0279468) in further view of Zushi (US 2018/0277560).	Claim 11, Kim in view of Takaki, Lu, Balakrishnan, and Lee discloses the three-dimensional memory device of Claim 10, wherein: the vertical semiconductor channel includes n-type dopant atoms at an average atomic concentration of less than 1.0 x 1017 atoms/cm3, or is free of n-type dopant atoms (Balakrishnan discloses where upper channel layer 160 is undoped, Col. 6, lines: 58-67).	Kim in view of Takaki, Lu, Balakrishnan, and Lee does not explicitly disclose the pedestal channel portion comprises n-type dopant atoms at an average atomic concentration in a range from 1.0 x 1018 atoms/cm3 to 1.0 x 1020 atoms/cm3.	However, Zushi discloses an  N-type impurity (As) doping of a channel in a concentration of 1 x 1018 atoms/cm3 (Para [0075]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of arsenic atomic average concentration (result effective at least insofar as the concentration affects the electrical resistance) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  
Further, the specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0313427) in view of Takaki (US 2021/0225869) in view of Lu (US 2015/0279855) in view of Balakrishnan (US Pat. No. 10,468,503) in further view of Zushi (US 2018/0277560).
	Claim 12, Kim in view of Takaki, Lu, and Balakrishnan discloses the three-dimensional memory device of Claim 9, wherein: the vertical semiconductor channel comprises arsenic atoms at an average atomic concentration of less  than 1.0 x 1017 atoms/cm3, or is free of n-type dopant atoms (Balakrishnan discloses where upper channel layer 160 is undoped, Col. 6, lines: 58-67).	Kim in view of Takaki, Lu, Balakrishnan, and Lee does not explicitly disclose the pedestal channel portion comprises arsenic atoms at an average atomic concentration in a range from 1.0 x 1018 atoms/cm3 to 1.0 x 1020 atoms/cm3.	However, Zushi discloses an arsenic doping of a channel in a concentration of 1 x 1018 atoms/cm3 (Para [0075]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of arsenic atomic average concentration (result effective at least insofar as the concentration affects the electrical resistance) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  
Further, the specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0313427) in view of Takaki (US 2021/0225869) in view of Lu (US 2015/0279855) in view of Balakrishnan (US Pat. No. 10,468,503) in further view of Lee (US 2020/0144285).	Claim 13, Kim in view of Takaki, Lu, and Balakrishnan discloses the three-dimensional memory device of Claim 9.	Kim in view of Takaki, Lu, and Balakrishnan does not explicitly disclose wherein: the pedestal channel portion is polycrystalline and has a first average grain size; and the vertical semiconductor channel is polycrystalline and has a second average grain size that is at least 50% larger than the first average grain size.	However, Lee discloses that a wider channel of polysilicon would have a larger grain size than a narrower channel of polysilicon (Para [0056]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the wider vertical semiconductor to have a larger grain size than the narrower pedestal channel portion as it an help increase GIDL current (Lee, Para [0056]).	As a result Kim in view of Takaki, LU, Balakrishnan, and Lee discloses the vertical semiconductor has a larger grain size than the pedestal channel portion.	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of average grain size differences (result effective at least insofar as grain size affects the GIDL current and can decrease erase voltage of a memory cell (Lee, Para [0056]) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).	Further, the specification contains no disclosure of either the critical nature of the claimed average grain size or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Baraskar (US Pat. No. 11,322,509) discloses (Fig. 1F) a widened-out channel at interfacial pattern level P2A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819